AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District
                                                 __________       of New
                                                              District    York
                                                                       of __________


                       Rutherford et al.                          )
                             Plaintiff                            )
                                v.                                )      Case No.   18 cv 10706
                 City of Mount Vernon et al.                      )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Rayvon Rutherford                                                                                                  .


Date:          07/29/2020
                                                                                           Attorney’s signature


                                                                                       Karen A. Newirth 4115903
                                                                                       Printed name and bar number
                                                                                           Loevy & Loevy
                                                                                         99 Park Avenue, PH
                                                                                         New York, NY 10016

                                                                                                 Address

                                                                                          karen@loevy.com
                                                                                             E-mail address

                                                                                            (718) 490-0028
                                                                                            Telephone number

                                                                                            (312) 243-5902
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
